UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ciitistye ees Earned “S NAES

 

 

(In the space above enter the full names(s) of the plaintiff(s).)
-against-
PivesVleky County KAN |

Liewsesam’y Arces BAY, se ® GQ0%
Cosse Yoon OFF cess

 

 

 

 

 

 

 

 

cf chins orice
U.S, DISTRICT COURT E.D.N.Y. -

* FEB27 209.

LONG ISLAND OFFICE

Cy-19 11975

COMPLAINT

‘under the
Civil Rights Act, 42 U.S.C. § 1983
(Prisoner Complaint)

Jury Trial oh Yes= No

TWN. MS. Lisk (Check one)
BIANCO, J.
(In the space above enter the full name(s) of the defendant(s). If you BROWN, M. J.
Cannot fit the names of all-of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list ofinames. The names
listed in thé above caption must be identical to those contained in
Part I. Address should be included here)
IL Parties in this Complaint :
A. List your name, identification number, and the name and address of your current place of

confinement. Do the same for any additional plaintiffs named. Attach additional sheets

of paper as necessary.

Plaintiff _ Name Criishoe es DAMES

IDF DAQUA\RIAS  Sin*® BNC KG

_ Current Institution holon SY Axe Cobh. SACS

Address _\&\ Ged &etack\ Wouse RSL. Bor ¥

Fish wi yas a4- 9448

B. _ List all defendants’ names. Positions, places of employment, and the address where each
defendant may be served. Make sure that the defendant(s) listed below are identical to
those contained in the above caption. Attach additional sheets of papers as necessary.

RECEIVED
FEB 27 2019
EDNY PRO SE OFFICE
Defendant No. 1

Defendant No. 2

Defendant No. 3

Defendant ‘No. 4

Defendant No. 5

Name Wes Sead County Say __ Shied #
Where Currently Employed gutSow coun SAN

 

' Address _\\O CenSes Dave, hives Tene, NX WAs\

 

Name Lieutenant Aces Shied# GAO
Where Currently Employed Wives Wedd County SAN ,
Address Mo Cenyts DHVG | Hes WER ey we WA

 

Name Cotceckvon \ ofS sents Shied # NIK
Where Currently Employed _ Wives Were Couns, “SAW
Address 9. cenres Dave Wives Wear ni Wao)

 

Name Trecusterd Nuise MS. Lishk Shied# Wik
Where Currently Employed Mousey WER Coun TAN
Address _)\O_cember Dowie , Faves Mery WNY Wack

 

Name Shied #

Where Currently Employed
Address

 

 

 

IL. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants in the caption of
this complaint is involved in this action, along with the dates and locations of all relevant events. You
may wish to include further details such as the names of other persons involved in the events giving rise
to your claim: Do not cite any case or statues. If you intend to allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach additional sheets of paper as necessary.

A.

In what institution did the events giving rise to your clam(s) occur? i 11 fives WRAY

county AA wi SuSSolv4 Coury Cohn. yacis
B. Where in the institution did the events giving rise to your claim(s) occur? ~~ Wie
SH. OL Sow EASY HeHya\ dbsewwryion a Sod EAS BMA 4 Sooty wesh

C. What date and approximate jime did the events giving rise to your claim(s) ¢ occur?

“Fsuow August Aa | Gold *s Deceribes WV, RAS

 
|

D. Facts: . OY Aususk 38 Qi, excesswe Yusce WAS vser AsAwisk ie
\se cAuse of A Kisquhe(Nerbrd & WA’ Ud AM offices. Gas Mun TARA No
We >.¥1.U. ot 4 Sow BASS Gein “& Disclaye) * unus va\ BeWanies” Suc AS
SESeAM Me Caen Shoe, Moura Wows bo h=Av-Aw , Ho’ Edare TILA AST
Lune oS TMC , AMY Yok evar sc Yt WAS sews Yo ersry observation
QL sod EAS BS Ch Mo seen bY A eiehesdon a ot hechos Abe voy conditiun
WA MVE MIRAY couMss WA) be A SUSU BOWANOT, AMD As Shem TEN Yo Tow. thy,
OMM “Sst Liste as A C.O. Ak RM, = bis olaved Site same UMUSVAN
TYQYANISS |DANg MS oH YAY ooh, SMe VAY Pemis Ww Eve bey JRE AMY SES
Wr cathe by | Ry Micra Gates ves Pauserk way! cell. ott Ya
[Atk Yo MR LIRR AMA OME TSMOsee MIG oS! Asted Sus srenanices Se S
“CAM he Maused iM A Sue ha\ of SRE SuYMe OMe DECAVse TL Felk SS Losk wy winy"
AVY JHE WAS WO ven “To ye. he AsWed Nurse LISA Fos ele } SWe Bechred
We Witbiod Lsvoniaycic ANSoukion -S Guas Mes Weehed by Al diver ead
SAAS. Dutta Wo DSYOHIANTIE EPISeLe AML WAS OS orewd Ghh Keg yak’
PAEical | Pavche lose aN CACY Ve SusSalw gacriAn ey DAWA fru Wy

v

CHAAe AML the Bok Wayow OAS Sealy” iS 2 twit line Sy gut UMYRE
May 2 AMM WMhs THES being Viole Tus Cue & vNvAl qvtishnet &

Mie Amend mands signs being Violave Sox winsedhs sMiy Oo Wy TVR QuOCeSs

 

WAY
X

 

Til. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical

treatment, if any, you required and received. TS - go\ As Dis otLlel, Social AMAL isusrer |
Trocdechine Verse MAON Bis ostes Ko Mayas Deqession . A bi pectwe AMY
Seam’ Sos Hee Cony Sun S LA eit :

 

 

 

 

IV. Exhaustion of Administrative Remedies:

The Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be
brought with respect to prison conditions under section 1983 of this title, or. any or Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as
are available are exhausted.” Administrative remediés are also known as grievance procedures.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional

|
- Yes No
If YES, name the jail, prison, or other correctional facility where you were confined at the time
of the events giving rise to your claim(s).

SAWme As Abuvt

 

B. Does the jail, prison or other correctional facility where your claim(s) arose have a grievance
procedure? |
Yes No Do Not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s)

-arose cover some or all/your claim(s)?

Yes No Do Not know ___
If YES, which claim(s)?

 

 

D. Did you file a grievance in the jail, prison, or other facility correctional where your claim(s)
arose?
Yes" No

 

 

If NO, did you file a grievance about the events described in this complaint, where did
You file the grievance? , ,

 

Yes No
E. If you did file a grievance, about the events described in this complaint, where did you file the
Grievance? ,

NIA

1. Which claim(s) in this complaint did you grievance N | A

 

2. What was the result, if any? NJ | N

 

3.0 What steps, if any, did you take to appeal that decision? Describe all efforts to appeal to
The highest level of the grievance process.

 

_|

 

 

 

 

 

 

 

 

 
- Note:

V.

If you did not file a grievance:
1. _ Ifthere are any reason why you did not file a grievance, state them here: _ WAS Me
WM ay SS Wid SVANR oF WOME". DL Woh evtrl fqviow “Mey
“CIS AS Se Tye. wastes My UASSANR For Brands,

 

 

2. ‘If you did not file a grievance but informed any official of your claim, state who you in
informed, when and how, and their response, if any: Wie beh RM Arseds » DW Widing
wa Wo Wat AY ie Rh WARE SS, |

 

 

 

Please set forth any additional information that is relevant to the exhaustion of your

adrhinistrative remedies. “3 WAS TOY IM Wr WA WAVE of Yan, AM UA
ViWe Choy , AS THA TM Sa ebuly awit WAVE MU gorieting
ANS VPiseeE ot Mest. VOWS eS wre Wi Nya geet Wh PEVANE ~

 

 

 

You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies. ,

Relief:

State what you want the Court to do.for you (including the amount of monetary compensation, if any,
That you are seeking and basis for such amount). “TS *eV My poovyouy AS. K-Re

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Previous lawsuit:

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action? .

Yes No

 

If your nswer to A is yes, describe each lawsuit by answering questionings 1 through 7 below.

(If there is more than one law suit, describe the additional lawsuits on another sheet of paper,
using the same format.)

 

 

 

 

 

 

 

1. Parties to previous lawsuit:

Plaintiff

Defendants

2. - Court (if federal court, name the district, if state court, name the county)
3. Docket or index number

4. Name of Judge assigned to your case .

5. Approximate date of filing lawsuit

6. Is the case still pending? Yes No

7.

What was the result of the case? (For example: Was the case dismissed? Was there
Judgment in your favor? Was the case appealed?

 

 

 

“Have you/filed other lawsuits in state or federal court otherwise relating to your imprisonment?
Yes.‘ No

If your answer to C is Yes, describe each lawsuit by answering questions 1 through 7 below.

(If there is more than one lawsuit, describe the additional lawsuits on another piece of paper,
Using the same format.)

1. — Parties to previous lawsuit:
Plaintiff_C\ 93 \w pres: SAM ES

Defendants S.C. Sv¢v ne covey A Sic. Huy de Sedhiol
2. Court (if federal court, name the district, if state court, name the county) EAShery
Disks Dist sick cvs PAMY cours 9S AGQRANS |
Docket or index number \R- SERA Grows MVE CN> AW XG
. Name of Judge assigned to your case sie Ria Co
. Approximate date of filing lawsuit, 19 4 \B

Is the case still pending? Yes J No

 

yr nw Y

- What was the result of the case? (For example: Was the case dismissed? Was there
Judgment in your favor? Was the case appealed? Age rA\e \

 

 

I declare ander penalty of perjury that the forgoing is true and correct.

Signed this A\ day of _¥ ebsvas} 520 \A

Signature of Plaintiff _C.. Pinas’

. Inmate Number VE MGSO » OAMUAVSAS

Institution Address _\a\ hee scion Wwe HL
Tiswa NY vasa

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and provide
their inmate numbers and addresses.

I declare under penalty of perjury that on this QA QN day of F dbs SY 520 \A__, lam

delivering this complaint to prison authorities to be mailed to the Pro Se Office of the United States
District Court for the Southern District of New York.

; Signature of Plaintiff C, NOAM
Vf
